Case 1:17-cr-00119-NLH Document 34 Filed 03/20/19 Page 1 of 5 PageID: 113




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                           Docket No. 17-119 (NLH)
             Plaintiff,

             V.


      SANTOS COLON,                                 MARCH 2019AMENDED
                                                    CONDITIONAL RELEASE
                                                    ORDER
                   Defendant,




      Santos Colon, through his attorney, Richard Coughlin, Federal Public

Defender, having filed a motion for an Amended Order of Conditional Release,

and with no objection from the government, and the Court having previously

executed an Amended Order of Conditional Release on July 6, 2017, and upon

consideration of the record that has developed since the entry of the July 6, 2017

Amended Order of Conditional Release, the Court finds that, continued release of

Santos Colon under the conditions specified below, does not present a danger to

the community or present a risk of nonappearance at future court proceedings.

      Accordingly, the Court orders that the Amended Order of Conditional

Release executed on July 6, 2017 is vacated and replaced by a March 2019

Amended Order of Conditional Release, subject to the following conditions:



                                          1
Case 1:17-cr-00119-NLH Document 34 Filed 03/20/19 Page 2 of 5 PageID: 114




     1) Santos Colon shall continue under the supervision of Pretrial Services
        and shall comply with directions, instructions, and orders issued by
        Pretrial Services, including any orders or instructions to report to that
        Office or to Court.

     2) Santos Colon shall participate in a location monitoring program as
        directed by Pretrial Services. Such monitoring shall include global
        positioning system (GPS) and/or radio frequency (RF) technology at the
        discretion of the Pretrial Services Office. GPS and/or RF technology
        monitoring shall not be removed until further order from the Court.

     3) Consistent with paragraph 14 of the Plea Agreement, Santos Colon's
        request for transfer to a new location, i.e. a State certified Resource
        Home, approved by Pretrial Services, in consultation with the mental
        health providers from Youth Consultation Services (YCS) who have been
        working with Santos Colon as well as with those from Community
        Treatment Solutions (CTS) who will be working with Santos Colon, is
        granted. While residing at the Resource Home, Santos Colon and his
        property will be subject to search and inspection by the Resource Parent,
        CTS treatment staff, and Pretrial Services. The Resource Parent and CTS
        staff shall report any violation of the release conditions to Pretrial
        Services. Santos Colon shall not be permitted to leave the Resource
        Home unescorted. Placement at the Resource Home is appropriate
        because it provides an environment that affords Santos Colon access to
        needed treatment services, including mental health treatment, while also
        ensuring the safety of the community and the appearance of Santos Colon
        at any future court proceedings. Consistent with paragraph 14 of the Plea
        Agreement, Santos Colon may not be transferred or otherwise placed in
        any other treatment facility without further order of the Court.

     4) Santos Colon may leave the Resource Home in the company of any
        escort approved by Pretrial Services for educational, medical, legal,
        religious, recreational, or other purposes and activities approved by
        Pretrial Services. Any escort approved by Pretrial Services must agree to
        assume the responsibilities of third party custodian while Santos Colon is
        in the company and care of such escort or escorts. Such escorts may
        include the Resource Parent, an approved mentor, CTS staff, Santos
        Colon's parents, and such other individuals specifically approved by
        Pretrial Services. With respect to Santos Colon's parents, any excursion
        from the Resource Home may include visits to the Colon residence, but
                                         2
Case 1:17-cr-00119-NLH Document 34 Filed 03/20/19 Page 3 of 5 PageID: 115




         may not include overnight stays without further order of the Court. The
         hours of any home visits are subject to approval by Pretrial Services.

     5) Santos Colon shall participate in and comply with mental health
        treatment as directed by Pretrial Services. Such treatment may include,
        but is not limited to psychological/psychiatric counseling and treatment,
        behavioral counseling and treatment, family counseling, and a regimen of
        prescribed medications.

     6) Santos Colon shall participate in any educational program as directed by
        the CTS program and as approved by Pretrial Services. Santos Colon
        shall abide by the rules of such educational program and shall not leave
        the premises of such educational facility except for educational or
        medical purposes while escorted by an approved escort and only with
        prior approval of Pretrial Services. The educational program shall
        supervise Santos Colon while he is present and report any violations of
        release conditions to Pretrial Services.

     7) Santos Colon shall not operate a motor vehicle and shall not utilize the
        services of a taxi, car service, or other pay-for-service mode of
        transportation.

     8) Except under the supervision and direction of CTS staff, the Resource
        Parent, or staff at an approved educational facility, and only with the
        prior approval of Pretrial Services, Santos Colon shall not possess or use
        a computer as defined in 18 U.S.C. § 1030(e) and shall not access on-line
        (Internet) services. Santos Colon shall provide CTS staff, Resource
        Parent, education staff, treatment providers, Pretrial Services, and federal
        agents working in conjunction with Pretrial Services, access to his
        person, place of residence, and place of education to allow monitoring of
        this condition.

     9) Santos Colon shall not associate in any manner with individuals or
        organizations involved in or advocating violent, extremist, or terrorist
        activity, including by means of electronic communications.

      I 0) Santos Colon shall provide Pretrial Services access to any requested
          financial information, including credit reports, credit card bills, bank
          statements, and telephone bills. Santos Colon shall not acquire or use any
          credit card, debit card, or access any credit through any means without
                                         3
Case 1:17-cr-00119-NLH Document 34 Filed 03/20/19 Page 4 of 5 PageID: 116




         prior approval of Pretrial Services. Santos Colon shall not accept any
         monetary funds or instruments of any value from third parties without the
         prior approval of Pretrial Services. He shall immediately (within 4
         hours) report to the Pretrial Services Officer any access to monetary
         instruments made available to him.

      11) Santos Colon shall comply with all of the following general
         conditions of pretrial release, including:

            a. He shall appear at all proceedings as ordered by the court and shall
               surrender for service of any sentence imposed.

            b. He shall not commit any federal, state, or local crime.

            c. He shall not harass, threaten, intimidate, injure, tamper with, or
               retaliate against any witness, victim, informant, juror, or officer of
               the Court, or obstruct any criminal investigation.

            d. He shall surrender all passports and visas to Pretrial Services and
               shall not apply for any passports or other travel documents.

            e. He shall not possess any firearm, destructive devices, or other
               dangerous weapon.

            f. He shall not use alcohol and shall not use or possess any narcotic
               or other controlled substance without a legal prescription. He shall
               also submit to random drug and alcohol testing at the direction of
               Pretrial Services.


      IT IS FURTHER ORDERED that the Court will convene regular status

conferences at a time and frequency determined by the Court to address Santos

Colon's status and progress including his medical and/or psychiatric treatment,

education, and compliance with the conditions of release. To that end, and in

accordance with Paragraph 15 of the Plea Agreement, CTS, the Resource Parent,


                                         4
Case 1:17-cr-00119-NLH Document 34 Filed 03/20/19 Page 5 of 5 PageID: 117




and any educational program shall provide Pretrial Services, counsel for the United

States, and counsel for Santos Colon with unfettered access to any notes, records or

reports relating to or created in connection with the treatment and education of

Santos Colon. Both the residential treatment facility and any education program

shall also include Pretrial Services in periodic review meetings relating to Santos

Colon. At their discretion counsel for the United States, counsel for Santos Colon,

or representatives of their offices may also participate in such meetings.



      IT IS SO ORDERED.

                                                                     '
                                               A)o-& l ./ ~ {l'l.--<----_
                                              NOELL. HILLMAN
                                              United States District Judge




                                          5
